Case: 12-12829   Date Filed: 01/30/2013   Page: 1 of 2

                                                        [DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT

                    ___________________________

                            No. 12-12829
                        Non-Argument Calendar
                     __________________________

                  D. C. Docket No. 1:11-cv-00473-WSD

UNIQUE SPORTS PRODUCTS, INC.,

                                                            Plaintiff-Appellant,

                                  versus

FERRARI IMPORTING COMPANY,
d.b.a. Gamma Sports,

                                                          Defendant-Appellee.

                     __________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                    __________________________

                            (January 30, 2013)

Before TJOFLAT, MARCUS and KRAVITCH, Circuit Judges.


PER CURIAM:
              Case: 12-12829     Date Filed: 01/30/2013     Page: 2 of 2

      Unique Sports Products, Inc. appeals the judgment the District Court entered

in accordance with its May 15, 2012 order granting Ferrari Importing Company’s,

d/b/a Gamma Sports, motion to dismiss for failure to state a claim for relief.

The District Court dismissed with prejudice Unique’s claim that Gamma’s use of its

String Survey rankings constituted false and misleading representations of fact in its

commercial advertising and promotions in violation of Section 43(a) of the Lanham

Act, 15 U.S.C. § 1125(a), and dismissed without prejudice Unique’s claim under

Georgia’s Uniform Deceptive Trade Practices Act.

      The District Court dismissed Unique’s Lanham Act claim on the basis of our

decision in Phoenix of Broward, Inc. v. McDonald’s Corp., 489 F.3d 1156 (11th Cir.

2007), concluding that McDonald’s controlled its disposition of that claim. We

agree and therefore affirm the District Court’s judgment.

      AFFIRMED.




                                          2